Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments  
The amendment filed on 1/05/2021 has been entered. Claims 3 – 4 have been cancelled. Claims 1 – 2 and 5 – 15 remain pending. 
Applicant’s deletion of steel in claims 2 and 14 has rendered the previous objection moot
The 112(b) rejections of claims 3 – 4 are moot, as claims 3 – 4 have been cancelled. 

Claim Objections
 Claim 6 is objected to because of the following informalities:  The phrase “wherein the other of the first deposition medium or the second deposition medium” is missing “extrudable”, that is, “the first extrudable deposition medium or the second extrudable deposition medium”.  
Claim 9 is objected to because of the following informalities:  The phrase “wherein the other of the first deposition medium or the second deposition medium” is missing “extrudable”, that is, “the first extrudable deposition medium or the second extrudable deposition medium”.  
Claim 13 is objected to because of the following informalities:  The phrase “wherein the other of the first deposition medium or the second deposition medium” is missing “extrudable”, that is, “the first extrudable deposition medium or the second extrudable deposition medium”.  
Claim 12 is objected to because of the following informalities: The phrase “a second region derived from the second region of the preform” should be “a second region derived from the second portion of the preform” based on the earlier language of “a first region derived from the first portion of the preform”

Appropriate correction is required.

Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, “the gas atomized metal particles” and “the plasma atomized metal particles” lack antecedent basis from claim 1. The claim 1 states that the atomized metal particles comprises water atomized metal particles and a mixture of gas atomized metal particles and plasma atomized metal particles, and do not disclose that there are gas atomized metal particles and/or plasma atomized metal particles, that are separate from the mixture of the two. Therefore, “the gas atomized metal particles” and “the plasma atomized particles” lack antecedent basis.  

Regarding claim 14, “the plasma atomized metal particles” lack antecedent basis from claim 13. Claim 13 states that the first or second extrudable deposition medium comprises water atomized, while the other extrudable deposition medium comprises gas atomized metal particles and a mixture of gas atomized metal particles and plasma atomized metal particles. The claim 13 does not state that there are “plasma atomized metal particles” separate from the mixture. Therefore, “the plasma atomized particles” lack antecedent basis.  
 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 6 – 7 and 9 – 10  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Regarding claim 6, claim 1 states that either the atomized metal particle comprises water atomized, and a mixture of gas atomized metal particles and plasma atomized metal particles (emphasis added). In claim 6 it is stated that a first portion is made from a first extrudable deposition medium and a second portion is made from a second extrudable deposition medium, and also states that either the first or second extrudable deposition medium comprises water atomized, while the other extrudable 

Regarding claim 9, claim 8 states that either the first portion or second portion comprises water atomized, and a mixture of gas atomized metal particles and plasma atomized metal particles (emphasis added). In claim 9 it is stated that a first portion is made from a first extrudable deposition medium and a second portion is made from a second extrudable deposition medium, and also states that either the first or second extrudable deposition medium comprises water atomized, while the other extrudable deposition medium comprises gas atomized metal particles, plasma atomized metal particles, or a mixture of gas atomized metal particles and plasma atomized metal particles. That is, claim 9 is broader than claim 8 because claim 9 does not require that either the first extrudable deposition medium or the second extrudable deposition medium, comprise water atomized, and a mixture of gas atomized metal particles and plasma atomized metal particles (emphasis added), as limited in claim 8.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	
	Claims 7 and 10 are rejected by virtue of dependency.

Claim Rejections – U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 1 – 2 and 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Roy-Mayhew (US2019/0389090, henceforth known as “Roy”)

Regarding claim 1, Roy teaches a flexible feedstock material including at least one metal powder [Abstract]. Roy further teaches using the flexible feedstock in a 3D printing process wherein the process includes depositing an extruded feedstock material with a binder in a layer-by-layer manner (meeting the claimed limitation of forming a preform with metal particles bound together by a binder), followed by post-processing of the printed part including debinding and sintering to increase strength and density [0064]. Wherein the debinding can be via solvent debinding [0066]. 
Roy discloses that the feedstock material includes a non-soluble binder as well as a soluble-polymeric binder [0095]. Therefore, it is interpreted that during the debinding step, at least a portion of the binder, in this case the soluble-polymeric binder, and that the remaining binder, in this case the non-soluble binder, would be removed during the sintering step [0092].
Roy discloses that the at least one metal powder particles may be produced by already known methods including water atomization, gas atomization, and plasma atomization [0055].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Roy, and used multiple atomization techniques (water, gas, and plasma) to produce one or more metal powders for the flexible feedstock. Roy teaches that all three atomization techniques are known [0055] and it is a prima facie case of obviousness to combine equivalents known for the same purpose. In this case, combining the equivalents of differently atomized powder to form a powder that contains all three and is used for the very same purpose, is a prima facie case of obviousness (See MPEP 2144.06 I)

Regarding claim 2, Roy teaches the invention as applied above in claim 1. Roy teaches that the at least one metal powder may include aluminum, titanium, iron, chromium, copper, nickel, alloys thereof, and mixtures thereof [0079], meeting the claimed composition/metal alloy of the water atomized and the mixture of gas and plasma atomized powder. 

Regarding claim 6, Roy teaches the invention as applied above in claim 1. Roy teaches that the method includes depositing an extruded feedstock material [0064] such as a filament [0054], that contains at least one metal powder. Given that, as described in claim 1, it would have been obvious to form a powder that contains all three differently atomized powders, the first extrudable material would contain water atomized powder in addition to gas and plasma atomized powder, meeting the claimed limitation that the first extrudable medium comprises water atomized metal powder. 
Roy further discloses that one or more spools may be used and that one or more spools may be the flexible feedstock [0074, Fig 2, Fig 3] and that the printer may have multiple nozzles in which a second nozzle/printer head is configured to deposit a different type of material [0068, 0069]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used the method of Roy with two separate extrusion nozzles with different deposit material. 
Given that the first extrudable material would contain water atomized powder in addition to gas and plasma atomized powder, the second extrudable material would also contain water atomized powder in addition to gas and plasma atomized powder (meeting the claimed limitation that the other of the first deposition medium or the second deposition medium comprises a mixture of gas atomized and plasma atomized metal particle) 
	Additionally, Roy teaches printing the part by depositing the extruded material in a layer-by-layer manner, which would require numerous layers to produce the part [0064]. Therefore, it would have been obvious to try depositing one extruded material in multiple layers (that is, depositing a first 

Regarding claim 7, Roy teaches the invention as applied above in claim 1. Roy discloses in Fig 2, a layout showing 3 – 4 spools and discloses that a second print head can be used to deposit desired print material via a second extrusion nozzle and that that the deposit a different type of material [0068, 0069]. Therefore, given that Roy recognizes the use of potentially two different extrusion material, it would have been within the technical grasp of an ordinarily skilled artisan to have tried a third extrusion material with a reasonable expectation of success. A person of ordinary skill would possess ordinary creativity and would appreciate that the explicit teachings of two separate extrusion nozzles with different deposited material, could be used with three separate extrusion nozzle, each with different deposited material.
Further still, it would have been obvious to have applied multiple layers of the third extruded material, as described above in claim 6 for the first and second extruded material. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Roy-Mayhew (US2019/0389090, henceforth known as “Roy”), as applied to claim 1 above, and in further view of Finsel (WO2016/201241, as disclosed in the office action of 10/05/2020)

Regarding claim 5, Roy teaches the invention as applied above in claim 1. Roy does not explicitly disclose producing an automotive part. 
Finsel teaches a method for making pistons using additive manufacturing including via fused deposition modeling [Title, Abstract]. Finsel further teaches that using additive manufacturing rather 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Roy and used it to produce automotive piston as taught by Finsel, as using additive manufacturing rather than traditional techniques would result in lower cost, higher strength pistons, as well as better strength-to-weight ratio of the pistons. 


 Claims 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Roy-Mayhew (US2019/0389090, henceforth known as “Roy”)

Regarding claim 8, Roy teaches a flexible feedstock material including at least one metal powder [Abstract]. Roy further teaches using the flexible feedstock in a 3D printing process wherein the process includes depositing an extruded feedstock material with a binder in a layer-by-layer manner (meeting the claimed limitation of forming a preform with metal particles bound together by a binder, layer-by-layer), followed by post-processing of the printed part including debinding and sintering to increase strength and density [0064]. Wherein the debinding can be via solvent debinding [0066]. 
Roy discloses that the feedstock material includes a non-soluble binder as well as a soluble-polymeric binder [0095]. Therefore, it is interpreted that during the debinding step, at least a portion of the binder, in this case the soluble-polymeric binder, and that the remaining binder, in this case the non-soluble binder, would be removed during the sintering step [0092].
Roy discloses that the at least one metal powder particles may be produced by already known methods including water atomization, gas atomization, and plasma atomization (meeting the claimed 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Roy, and used multiple atomization techniques (water, gas, and plasma) to produce one or more metal powders for the flexible feedstock. Roy teaches that all three atomization techniques are known [0055] and it is a prima facie case of obviousness to combine equivalents known for the same purpose. In this case, combining the equivalents of differently atomized powder to form a powder that contains all three and is used for the very same purpose, is a prima facie case of obviousness (See MPEP 2144.06 I)
 
Regarding claim 9, Roy teaches the invention as applied above in claim 8. Roy teaches that the method includes depositing an extruded feedstock material [0064] such as a filament [0054], that contains at least one metal powder. Given that, as described in claim 8, it would have been obvious to form a powder that contains all three differently atomized powders, the first extrudable material would contain water atomized powder in addition to gas and plasma atomized powder, meeting the claimed limitation that the first extrudable medium comprises water atomized metal powder. 
Roy further discloses that one or more spools may be used and that one or more spools may be the flexible feedstock [0074, Fig 2, Fig 3] and that the printer may have multiple nozzles in which a second nozzle/printer head is configured to deposit a different type of material [0068, 0069]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used the method of Roy with two separate extrusion nozzles with different deposit material. 
Given that the first extrudable material would contain water atomized powder in addition to gas and plasma atomized powder, the second extrudable material would also contain water atomized powder in addition to gas and plasma atomized powder (meeting the claimed limitation that the other 
	Additionally, Roy teaches printing the part by depositing the extruded material in a layer-by-layer manner, which would require numerous layers to produce the part [0064]. Therefore, it would have been obvious to try depositing one extruded material in multiple layers (that is, depositing a first set of consecutive layers) prior to depositing a second extruded material in multiple layers (that is, depositing a first set of consecutive layers prior to depositing a second set of consecutive layers)
 
Regarding claim 10, Roy teaches the invention as applied above in claim 9. Roy discloses in Fig 2, a layout showing 3 – 4 spools and discloses that a second print head can be used to deposit desired print material via a second extrusion nozzle and that that the deposit a different type of material [0068, 0069]. Therefore, given that Roy recognizes the use of potentially two different extrusion material, it would have been within the technical grasp of an ordinarily skilled artisan to have tried a third extrusion material with a reasonable expectation of success. A person of ordinary skill would possess ordinary creativity and would appreciate that the explicit teachings of two separate extrusion nozzles with different deposited material, could be used with three separate extrusion nozzle, each with different deposited material.
Further still, it would have been obvious to have applied multiple layers of the third extruded material, as described above in claim 6 for the first and second extruded material. 

 
Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Roy-Mayhew (US2019/0389090, henceforth known as “Roy”), as applied to claim 8 above, in further view of Mark (US2018/0154437)

Regarding claim 11, Roy teaches the invention as applied above in claim 8. Roy does not explicitly teach the layer thickness. 
Mark teaches additive manufacturing with fused deposition modeling via heat-flexed material feeding [Title, Abstract]. Mark further discloses an additive manufacturing apparatus for the method and teaches that the nozzle outlet has a diameter of 0.1 mm – 0.4 mm (100 – 400 µm) [0059, Fig 1A], which overlaps with the claimed range. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Roy and used the nozzle outlet size as taught by Mark to achieve predictable results. Given the similarities of the additive manufacturing process. A person of ordinary skill in the art would have a reasonable expectation of success. 


Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Roy-Mayhew (US2019/0389090, henceforth known as “Roy”), as applied to claim 8 above, in further view of Middlemiss (US2017/0368780)

Regarding claim 12, Roy teaches the invention as applied above in claim 8. Roy does not teach that a first region and second region of the printed article have different densities. 
Middlemiss teaches an additive manufacturing method for producing variable density, variable composition, or complex geometries [Title, 0054], including via fused deposition modeling [Fig 1, 0033, 0034]. Middlemiss further teaches that gradient densities can be formed by depositing varying ratio of a composite material or by depositing varying particle sizes of a composited, layer-by-layer, [0042, 0043] or wherein the different density area have the same material [0040]. 
. 


Claims 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Roy-Mayhew (US2019/0389090, henceforth known as “Roy”)

Regarding claim 13, Roy teaches a flexible feedstock material including at least one metal powder [Abstract]. Roy further teaches using the flexible feedstock in a 3D printing process wherein the process includes depositing an extruded feedstock material with a binder in a layer-by-layer manner (meeting the claimed limitation of forming a preform with metal particles bound together by a binder), followed by post-processing of the printed part including debinding and sintering to increase strength and density [0064]. 
Roy further discloses that one or more spools may be used and that one or more spools may be the flexible feedstock [0074, Fig 2, Fig 3] and that the printer may have multiple nozzles in which a second nozzle/printer head is configured to deposit a different type of material [0068, 0069]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used the method of Roy with two separate extrusion nozzles with different deposit material. 
Additionally, Roy teaches printing the part by depositing the extruded material in a layer-by-layer manner, which would require numerous layers to produce the part [0064]. Therefore, it would have been obvious to try depositing one extruded material in multiple layers (that is, depositing a first 

Roy discloses that the at least one metal powder particles may be produced by already known methods including water atomization, gas atomization, and plasma atomization [0055].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Roy, and used multiple atomization techniques (water, gas, and plasma) to produce one or more metal powders for the flexible feedstock. Roy teaches that all three atomization techniques are known [0055] and it is a prima facie case of obviousness to combine equivalents known for the same purpose. In this case, combining the equivalents of differently atomized powder to form a powder that contains all three and is used for the very same purpose, is a prima facie case of obviousness (See MPEP 2144.06 I)
Therefore, the first extrudable material and the second extrudable material would contain water atomized powder in addition to gas and plasma atomized powder, meeting the claimed limitation that the first or second extrudable deposition medium comprises water atomized metal particles and the other of the first deposition medium or the second deposition medium comprises gas atomized powder and a mixture of gas atomized and plasma atomized metal particles.

Roy also discloses that the feedstock material includes a non-soluble binder as well as a soluble-polymeric binder [0095]. Therefore, it is interpreted that during the debinding step, at least a portion of the binder, in this case the soluble-polymeric binder, and that the remaining binder, in this case the non-soluble binder, would be removed during the sintering step [0092]. Wherein the debinding can be via solvent debinding [0066], meeting the claimed limitation of immersing the preform in a dissolution liquid.

Regarding claim 14, Roy teaches the invention as applied above in claim 13. Roy teaches that the at least one metal powder may include aluminum, titanium, iron, chromium, copper, nickel, alloys thereof, and mixtures thereof [0079], meeting the claimed composition/metal alloy of the water atomized and the gas and mixture of gas and plasma atomized powder.


Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Roy-Mayhew (US2019/0389090, henceforth known as “Roy”), as applied to claim 13 above, in further view of Middlemiss (US2017/0368780)

Regarding claim 15, Roy teaches the invention as applied above in claim 13. Roy does not teach that a first region and second region of the printed article have different densities. 
Middlemiss teaches an additive manufacturing method for producing variable density, variable composition, or complex geometries [Title, 0054]], including via fused deposition modeling [Fig 1, 0033, 0034]. Middlemiss further teaches that gradient densities can be formed by depositing varying ratio of a composite material or by depositing varying particle sizes of a composited, layer-by-layer, [0042, 0043] or wherein the different density area have the same material [0040]. Wherein the deposition device may have multiple nozzles, similar to Roy. [0040, 0042, 0043]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Roy and produced an article with varying/variable density, using the techniques/methods (such as those discussed in [0040] and [0043] of Middlemiss. A person of ordinary skill in the art would have a reasonable expectation of success in combining the method of Roy with the teachings of Middlemiss, given that both are in the same field of endeavor. 


Response to Arguments
Applicant's amendments to claim 1, 8, and 13 have overcome the previous rejection. The rejection is withdrawn. Therefore, applicant’s arguments with respect to claim(s) 1, 8, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP2013194254 – Powder molding iron-based particle with water and gas atomized
JPH06322404 – Injection molding of water and gas atomized powder
JPH06081004 – Mixing water and gas atomized powder to minimize shrinkage
Rasheedat (NPL) – Information pertinent to forming gradients including density gradients, in additively manufactured components



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731